Title: To James Madison from George Hay, 28 September 1813
From: Hay, George
To: Madison, James


Sir,Richmond. Sept: 28. 1813
I do myself the honor to inclose for your Consideration, four certificates, offered by Mr. Coleman, in Support of his pretensions to the office of Collector. I have no doubt of his being particularly qualified, to perform the duties of that office.

I avail myself of this occasion, to offer you an apology, for communicating with Bizet who is in your employment, upon the Subject of a contract which will require him to live at my plantation near Richmond. I understood that his Service with you would soon expire. But to prevent all misapprehension on that point, and to guard you from any Sort of inconvenience or disappointment, I shall not receive him until he brings me a certificate, that you have no further claims upon him. I have not concluded a bargain with him: but I expect to do So. When I see him, I shall exact from him a promise to Continue with you as long, as he would have done, in case he had not bargained with me. I have the honor to be with great respect Yr. mo: ob. Sv
Geo: Hay
